OPINION ON PETITION TO REHEAR
In her Petition to Rehear under Rule 39, T.R.A.P., Plaintiff contends that the effect of the opinion of this Court in this case is to shift the burden of proof to the teacher at the hearing in the Chancery Court; she also asks that this Court clarify the requirements of a prima fade case under the Teacher Tenure Act and the Court’s recent opinion in Cooper v. Williamson County Board of Education, 746 S.W.2d 176 (Tenn.1987). We take this opportunity to address these issues briefly.
As we observed in Cooper, supra, T.C.A. § 49-5-513(a) expressly requires the plaintiff in a Teacher Tenure case to initiate review and to state in the petition “the substance of the order of the board, or the respects in which the petitioner claims the order of the board is erroneous....” We cannot escape the conclusion that this statute imposes on the plaintiff the necessity to make a prima fade showing to substantiate the allegations contained in the petition for de novo review. This showing is minimal because the defendant in these cases retains the burden of proof at every stage of the proceedings before the board and in the Chancery Court. The Saunders opinion explicitly stated that dismissal of a petition in Teacher Tenure cases “is the exception because the burden of proof regarding the charges against the teacher remains on the proffering party at all times.” No presumption of correctness attaches to the board’s decision and ordinarily the defendants will be required to carry the burden of proof upon de novo review to demonstrate that the action of the board is justified by the evidence. The order of proof is shifted by the language of T.C.A. § 49-5-513(a) but not the burden. Elsewhere the Court has recognized that a “somewhat unusual order of proof nevertheless [does] not change the burden of proof in any way.” City of Bristol v. Reed, 218 Tenn. 173, 184, 402 S.W.2d 124, 128 (1966).
We emphasize that the showing required for the Plaintiff’s prima fade case is de minimis. A de novo review of a Teacher Tenure decision in Chancery Court is similar to but not exactly like a trial de novo in Circuit Court on appeal from General Sessions. The terms of the statute require the plaintiff to make allegations concerning the board’s action. A prima fade case could consist of any number of allegations, including but not limited to:
1. A deprivation of a statutorily guaranteed right, such as failure to give proper notice as required by T.C.A. § 49-5-511(a)(4), or failure to provide a timely pre-termination due process hearing.
2. That dismissal or suspénsion was not justified by the evidence or was based on evidence irrelevant to the charges; a failure to carry the burden of proof at the board hearing; or improperly admitted evidence that unduly prejudiced the board.
3. Improper charges were brought against the teacher.
Some of these could be shown on the face of the record made at the board hearing, but others would require at least a minimal degree of proof to support the *191allegations of the petition to review. Nevertheless, we reiterate that, depending on the allegations in the petition, a de min-imis showing is all that is necessary in these cases to constitute a prima facie case sufficient to comply with the language of the statute.
Accordingly, we deny the Plaintiffs Petition to Rehear. Costs are taxed to the Plaintiff.
AFFIRMED.